STATE OF MICHIGAN

                            COURT OF APPEALS



NANCY LATESSA,                                                 UNPUBLISHED
                                                               May 25, 2017
              Plaintiff-Appellant,

v                                                              No. 331476
                                                               Macomb Circuit Court
MICHIGAN INSTITUTE OF UROLOGY, PC,                             LC No. 2014-003645-NH
ST. JOHN PROVIDENCE HEALTH SYSTEM,
ST. JOHN MACOMB-OAKLAND HOSPITAL,
SCOTT SIRCUS, M.D., and GEORGE
CHRISTENSEN, D.O.,

              Defendants-Appellees.


Before: M. J. KELLY, P.J., and BECKERING and SHAPIRO, JJ.

PER CURIAM.

       I concur in the result only.



                                                        /s/ Douglas B. Shapiro




                                            -1-